Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM WindGen Energy, Inc. Scottsdale, Arizona We hereby consent to the incorporation by reference in the Prospectus constituting a part of the Form S-8 Registration Statement of our report dated April 14, 2010, relating to the consolidated financial statements appearing in the Company’s Annual Report on Form 10-K for the year ended December 31, 2009. We also consent to the reference to us under the caption “Expert” in the Prospectus. /s/ Robison, Hill & Co. Certified Public Accountants Salt Lake City, Utah August 17, 2010
